                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–36–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 RAYMOND LARRY EDWARD
 KENNEDY,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on March 14, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Raymond Larry Edward

Kennedy’s guilty plea after Kennedy appeared before him pursuant to Federal


                                           1
Rule of Criminal Procedure 11, and entered a plea of guilty to one count of sexual

exploitation of a child in violation of 18 U.S.C. § 2251(a) (Count V), and one

count of receipt of child pornography in violation of 18 U.S.C. § 2252(a)(2)

(Count VII) as set forth in the Indictment. In exchange for Defendant’s plea, the

United States has agreed to dismiss Counts I, II, III, IV, and VI of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

30), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Raymond Larry Edward Kennedy’s

motion to change plea (Doc. 22) is GRANTED and Raymond Larry Edward

Kennedy is adjudged guilty as charged in Counts V and VII of the Indictment.

      DATED this 10th day of April, 2019.




                                          2
